Citation Nr: 0506046	
Decision Date: 03/03/05    Archive Date: 03/15/05	

DOCKET NO.  96-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left ankle.   

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1959 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois.  The case was most recently before the 
Board in September 2003 at which time it was remanded 
primarily for procedural purposes.  An additional issue 
before the Board at the time of its 2003 remand was that of 
the veteran's entitlement to a total disability rating based 
on individual unemployability by reason of the severity of 
his service-connected disabilities.  By rating decision dated 
in July 2004, entitlement to a total disability rating based 
on individual unemployability was granted, effective November 
1, 2002.  

In an August 2004 statement the veteran expressed 
satisfaction with the favorable decision regarding his claim 
for a total rating based on individual unemployability.  
However, he stated that he wanted an effective earlier than 
November 1, 2002, for the award of unemployability benefits.  
This matter has not been developed or adjudicated for the 
Board's review and is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided therein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.  

2.  Manifestations of the residuals of the injury involving 
the left index finger include weakness and spasm.  

3.  There is no atrophy involving the residuals of the injury 
to the left index finger.  X-ray studies show only minimal 
spurring resulting from an old, well-healed fracture.  

4.  Manifestations of the left ankle disability include 
dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  

5.  Inversion and eversion of the ankle are normal and 
unrestricted without pain.  There is no laxity of the ankle 
and X-ray studies show no degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a left index 
finger injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5299-5225 (2004).  

2.  The criteria for a disability rating in excess of 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Codes 5262, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for service-connected left ankle disability and left 
index finger disability.  In the interest of clarity, the 
Board will initially review the various laws generally 
pertaining to the issues on appeal.  The Board will then move 
on to an analysis of the issues.  Although all of the 
evidence in the claims folder may not be specifically cited 
in the Board's decision, the Board has reviewed and 
considered all the evidence in the claims folder in reaching 
its determinations.  



Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  These are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  The VCAA also requires VA notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary of 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction .  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, 
at 121, the Court held that the VCAA requires VA to provide 
notice consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what could be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s)."  

In this case, the Board observes that the veteran filed his 
claims for increase in the late 1990's and the initial 
unfavorable decision was issued in December 1999, prior to 
the enactment of the VCAA.  In Pelegrini II, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Id. at 120-123.  The 
Court stated that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  

In this case, VCAA notice was provided to the veteran by 
communication dated in January 2003.  The Board itself 
remanded the case in September 2003 in order to ensure 
compliance with the VCAA.  The veteran has been sent several 
communications regarding the VCAA, most recently in February 
2004.  The communication dated that month explained to the 
veteran his role in the claims process and asked him to 
provide any evidence or information he might have pertaining 
to his claims.  He was informed what evidence had been 
received and what the evidence had to show to support his 
claim.  He was told that VA would make reasonable efforts to 
help him get private records or any other evidence necessary 
to support his claims.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  The relevant 
medical evidence of record includes treatment records from VA 
and private sources, as well as a VA examination report dated 
in June 2003.  The veteran has not identified any additional 
outstanding relevant medical evidence to be considered in 
connection with his increased rating claims.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to decide the claim.  
The veteran was afforded a comprehensive VA examination in 
June 2003.  Accordingly, the Board concludes that the medical 
evidence of record is sufficient to evaluate the veteran's 
increased rating claims and further examination is not 
necessary at this time.  

For the reasons expressed above, the Board finds that the 
development of the claims has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits as to the issues of entitlement 
to disability ratings in excess of those currently in effect 
for the veteran's left ankle and left index finger disorders.  

Pertinent Law and Regulations

Disability rating are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  Also, it is necessary to resolve any 
reasonable doubt regarding the extent of the disability in 
the claimant's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which of two evaluations shall apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Left Index Finger

During the pendency of this appeal, regulatory changes 
amended VA's Rating Schedule, 38 C.F.R. Part 4, including, 
effective August 26, 2002, the rating criteria for evaluating 
impairment of a single finger.  See 67 Fed. Reg. 48,784-
48,787 (July 26, 2002).  In the July 2004 supplemental 
statement of the case, the RO considered the new regulations, 
and the new rating criteria were provided to the veteran and 
his representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The General Counsel of VA recently, citing United States 
Supreme Court and U. S. Court of Appeals for the Federal 
Circuit precedent, has held that when a new regulation is 
issued while a claim is pending before the VA, VA must first 
determine whether the regulation identifies the types of 
claims to which it applies.  If the regulation is silent, the 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003.  

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating finger disabilities apply prior to the change 
in regulation, or August 26, 2002, and that the new criteria 
apply thereafter.  Regardless of this interpretation, the 
retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.  

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5225 for ankylosis of 
the index finger.  A 10 percent disability rating was the 
only schedular rating available for this disorder.  However, 
the Rating Schedule indicated that extremely unfavorable 
ankylosis would be rated as amputation under Diagnostic Codes 
5152 through 5156.  In order to classify the severity of 
ankylosis and limitation of motion of the index finger, it is 
necessary to evaluate whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm.  If the veteran is able to do so, the rating will be 
for favorable ankylosis, otherwise unfavorable.  

The new rating criteria provide a 10 percent evaluation for 
ankylosis of the index finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Again, a 10 percent rating is the only schedular rating 
available for this disorder.  The Rating Schedule indicates 
that VA could also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting motion restriction of other digits or 
interference with overall function of the hand.  

For the whole finger (digit V), 0 degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position or function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of 0 to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of 0 to 100 degrees of 
flexion, and the distal (terminal) interphalangeal joint has 
a range of 0 to 70 or 80 degrees of flexion.  See 38 C.F.R. 
§ 4.71a, Table "Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand."  

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the index finger, the 
highest schedular rating provided is 10 percent, whether it 
affects the minor or the major hand (the record discloses the 
veteran is left-handed).  
38 C.F.R. § 4.71a, Diagnostic Code 5229.  Motion of the thumb 
and fingers should be described by appropriate reference to 
the joints whose movement is limited, with a statement as to 
how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the proximal transverse crease of the palm.  
38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 48,784-48,787 
(July 26, 2002).  

With respect to evaluation of ankylosis of the index finger:  
(1) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than 2 inches (5.1 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, evaluate as unfavorable ankylosis.  (IV) If 
only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of 2 inches (5.1 
centimeters) or less between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, evaluate as favorable ankylosis.  

An increased rating is not available under Code 5225, under 
either the old or new rating criteria, because 10 percent is 
the highest rating provided under this code.  The evidence 
shows no findings of extremely unfavorable ankylosis, so as 
to warrant a rating as amputation under Codes 5152 through 
5156.  The comprehensive examination accorded the veteran by 
VA in June 2003 showed no evidence of ankylosis involving the 
index finger.  

The note to the new Code 5225 requires VA to consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  However, the medical evidence of 
record does not support a finding that the other digits or 
the entire hand are or is affected by the index finger 
disability.  The June 2003 examination showed there was 
weakness on flexion of the index finger, but flexion was full 
to 0 degrees.  Despite the weakness on flexion, the veteran 
was able to show flexion to 60 degrees.  As for the other 
digits of the hand, while the middle finger and ring finger 
lacked 3 centimeters of touching the palm on active flexion, 
on passive flexion, each was brought to touch the palm.  
There was a full range of active and passive motion of the 
joints of the left thumb and of the middle, ring, and fifth 
fingers of the hand.  Further, no observable atrophy was 
found in the left hand musculature and sensation was intact 
in the distribution of the median, radial, and ulnar nerves.  

The maximum rating allowed under Code 5229 for limitation of 
motion of the index finger is 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  VA regulations concerning functional 
loss are not applicable where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  Cf. VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293"; see also Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (the Court concluded that remand 
for the Board to consider functional loss due to pain was not 
appropriate where the claimant was already receiving the 
maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain).  
Therefore, an increased disability rating based on functional 
loss is not available.  Other potentially applicable rating 
codes include Diagnostic Code 5153 for amputation of an index 
finger, under which the old and revised versions of 
Code 5153, amputation of the index finger through the middle 
phalanx or at a distal joint of either a major or minor hand 
is rated as 10 percent disabling.  A 20 percent rating 
requires amputation without metacarpal resection at the 
proximal interphalangeal joint, or proximal thereto, for 
either the major or minor hand.  As noted above, although 
there is some weakness shown on motion of the hand, there has 
been no reference to findings of rotation or angulation of a 
bone.  Further, as noted above, there is no indication of 
ankylosis involving the finger and there are no findings 
which would warrant consideration of a higher rating than the 
10 percent currently in effect.  

The veteran is also not entitled to a higher or separate 
rating for his 4-centimeter scar over the dorsum of the left 
hand over the second metacarpal, as there has been no 
description of the scar as being tender or disfiguring.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

For the reasons provided above, the preponderance of the 
evidence is against a claim for an increased rating for the 
left index finger disability.  The evidence in this case is 
not so evenly balanced as to allow application of the benefit 
of the doubt rule as required by law in VA regulations.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
regrets that a more favorable determination could not be made 
in this case.  



Residuals of a Left Ankle Fracture

The veteran is currently service connected for residuals of a 
left ankle injury, evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  That code provides 
a 10 percent evaluation for impairment of a tibia and fibula 
with slight knee or ankle disability.  The next higher rating 
of 20 percent is assigned when there is impairment of a tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent rating is provided when there is impairment of a 
tibia and fibula with marked knee or ankle disability.  The 
maximum rating of 40 percent is provided when there is 
impairment of a tibia and fibula with nonunion, with loose 
motion, requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Code 5262 is as appropriate as any 
for evaluating the left ankle fracture residuals.  The 
veteran himself and his representative have not suggested 
that any other diagnostic code would be more appropriate to 
the left ankle disability.  

With this in mind, the Board notes that the medical evidence 
of record includes a November 1996 X-ray study of the ankle 
in which there was no evidence of fracture, dislocation, or 
other bone or joint pathology.  

At the time of orthopedic examination by VA in October 2001, 
it was noted that while in service the veteran tripped on a 
curb and sustained an oblique fracture to the distal left 
fibula at the ankle.  The veteran reinjured the left fibula 
in April 1960.  Fracture of the left second metacarpal 
occurred from a blow and laceration in November 1961.  Over 
the years the veteran received treatment and evaluation for 
the left ankle in the VA's podiatry clinic.  It was noted 
that stirrup braces had been used.

Recent treatment and evaluation include X-ray studies done in 
May 2001 at which time the ankles showed no degenerative 
joint disease and no abnormalities of the left ankle.  The 
veteran nevertheless complained that the left ankle felt weak 
and tended to give way on him.  On examination deep tendon 
reflexes were 1/4 at the knees and ankles and they were 
symmetrical.  There were no pathologic reflexes.  Ankle 
circumferences were equal at 27 centimeters.  Using a 
goniometer, there was 10 degrees' dorsiflexion of each ankle 
and 30 degrees' plantar flexion of each ankle.  There was no 
localized tenderness about the ankle.  Further, there was no 
joint crepitus on motion of the ankle and no weakness was 
noted about the ankle.  The pertinent examination diagnosis 
was healed fracture of the left distal fibula.  

Of record is a communication dated in January 2003 from a 
private physician who indicated that the veteran suffered 
from injuries that had occurred in service and continued to 
have pain and weakness of multiple joints.  The report of 
examination contained a notation that the veteran wore a 
brace on the left ankle at all times.  

VA afforded the veteran an examination of the joints in June 
2003.  The claims folder was reviewed by the examiner.  On 
examination the right ankle measured 28 centimeters while the 
left measured 26 centimeters.  Range of motion of both ankles 
as measured with a goniometer showed 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion bilaterally.  
Inversion and eversion of both subtalar joints along with 
stress were normal and unrestricted, with no pain.  Varus and 
valgus stress of both ankles was applied, as well as anterior 
and posterior drawer testing of both ankles.  No ligamentous 
laxity was indicated.  It was noted the veteran wore a lacer 
support on the left ankle.  Peripheral circulation of the 
feet was normal.  There were no abnormal callosities about 
either foot.  While acknowledging the veteran's subjective 
symptoms of weakness over the years, the examiner stated the 
ankle currently showed no degenerative changes.  He added 
that current examination did not suggest that the condition 
had worsened at all.  The final diagnoses included fracture 
of left distal fibula. 

Based on a review of the evidence of record, the Board finds 
that symptoms associated with the veteran's service-connected 
left ankle disability do not warrant the assignment of a 
disability rating greater than the 10 percent currently in 
effect.  The Board does not question the veteran's complaints 
of pain and discomfort in the left ankle, but the 
symptomatology he experiences is contemplated in the 
currently assigned 10 percent rating.  

The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle.  One such code is 
Diagnostic Code 5271.  Under this code a 10 percent rating is 
assigned when there is motion restriction of an ankle that is 
moderate.  The maximum rating of 20 percent is provided when 
there is motion restriction of the ankle that is marked.  
38 C.F.R. § 4.71a, Code 5271.  

In the alternative, Diagnostic Code 5270 provides a minimum 
20 percent rating when there is ankylosis of an ankle in 
plantar flexion, less than 30 degrees.  

As reported above, at the time of the June 2003 examination 
of the veteran, measurement with a goniometer showed 15 
degrees of dorsiflexion and 40 degrees of plantar flexion of 
the left ankle, each slightly less than normal.  Inversion 
and eversion of the ankle were normal and unrestricted, with 
no pain.  Further, there is no indication of ligamentous 
laxity involving the ankle and X-ray studies of the ankle 
have not shown any abnormality.  Essentially, then, there is 
no indication of the existence of arthritis, fracture 
residuals, ankylosis, or any of the symptomatology that would 
warrant consideration of the assignment of another diagnostic 
code or of a disability picture so as to warrant the 
assignment of a disability rating in excess of 10 percent.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability rating.  There is no objective medical 
evidence of record indicating neurologic involvement.  There 
is no showing of any functional impairment associated with 
the left ankle that would warrant consideration of an 
alternate rating code.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the claim for an 
increased rating for the left ankle disability.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A disability rating in excess of 10 percent for a left index 
finger disability is not in order.  

A disability rating in excess of 10 percent for residuals of 
a left ankle fracture is not in order.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


